688 N.W.2d 510 (2004)
ECHELON HOMES, L.L.C.
v.
CARTER LUMBER CO.
Nos. 125994, 125995.
Supreme Court of Michigan.
November 5, 2004.
SC: 125994, 125995, COA: 243112, 243180.
On order of the Court, the application for leave to appeal the March 30, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall limit their presentation to whether the Court of Appeals *511 correctly held that constructive knowledge that property is stolen, embezzled, or converted is sufficient to impose liability under MCL 600.2919a. Supplemental briefs may be filed within 28 days of the date of this order.
WEAVER, J., would not limit oral argument but would allow the parties to argue all the issues raised in the application and response.